FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CONGYING YU,                                     No. 10-70009

               Petitioner,                       Agency No. A099-449-114

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Congying Yu, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010),

and we deny the petition for review.

      The agency found Yu not credible for several reasons, including her inability

to recite a hymn she sang during her four years attending church gatherings in

China and her inability to remember her pastor’s name. Substantial evidence

supports the agency’s adverse credibility determination. See id. at 1045-48

(adverse credibility determination was reasonable under the REAL ID Act’s

“totality of circumstances”). Accordingly, in the absence of credible testimony,

Yu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).

      Because Yu’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any evidence that shows it is more likely than

not that she would be tortured if returned to China, her CAT claim also fails. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70009